Case: 09-40961     Document: 00511086205          Page: 1    Date Filed: 04/20/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 20, 2010
                                     No. 09-40961
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

LUIS ROBERTO GARCIA,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 7:07-CR-917-1


Before SMITH, PRADO, and HAYNES, Circuit Judges.
PER CURIAM:*
        Appealing the judgment in a criminal case, Luis Roberto Garcia presents
arguments that he concedes are foreclosed by United States v. Daugherty,
264 F.3d 513, 518 (5th Cir. 2001), which rejected a Commerce Clause challenge
to the felon-in-possession-of-a-firearm statute, 18 U.S.C. § 922(g).                      The
appellant’s motion for summary disposition is GRANTED, and the judgment of
the district court is AFFIRMED.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.